DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted April 25, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-14 are currently pending.

Response to Arguments
2.	Applicant argues the prior art of record fails to teach “triggering redetermination of the communication schedule based on the most recent determining at least part of the route” (Remarks, p. 8). The Examiner has carefully considered this point, but respectfully disagrees.
	Applicant states “the Examiner admits that Floberg does not disclose Time Slotted Channel Hopping (TSCH) or redetermination of a schedule based on a redetermined route.” However, as noted in the previous Office action, Floberg does teach obtaining and updating a communication schedule. This is because the nodes therein are aware of the paths within the network, and the paths change (i.e. are updated). Floberg does not explicitly teach wherein the schedule is based on Time Slotted Channel Hopping (TSCH). Vasseur was relied upon for teaching this feature of channel hopping, and using the respective scheduling for network awareness.
	Applicant states that neither of the prior art references redetermine a schedule “based on the most recent determining at least part of the route [sic].” However, both references teach this feature because both teach updating the network state, which entails changing the most recent state. With respect to Vasseur, it appears Applicant is arguing that the predictive functions therein preempt any consideration of the current path arrangement (i.e. network state). The Examiner respectfully disagrees because, first, common sense dictates network changes should stem from the most current network state, but also because Vasseur explicitly discusses utilizing actual traffic and time slot usage ([0074]). 
	For at least these reasons, Applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 5-9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO Publication No. 2015/052249 (hereinafter “Floberg”)1, in view of U.S. Publication No. 2016/0021011 (hereinafter “Vasseur”).

Regarding claims 1, 7, 14, and 15: Floberg teaches a method for determining a route for data in a mesh network, the method being performed in a mesh node of the mesh network (See, e.g., figures 5A-B) and comprising the steps of: 
obtaining node data relating to other mesh nodes of the mesh network, the node data comprising a current energy level of the respective one of the other mesh nodes (See, e.g., 7:3-9, 12:1-15; energy level(s) of other nodes are obtained); and 
determining at least part of a route through the mesh network to a gateway node based on the data relating to other mesh nodes (See, e.g., 10:15-26; a path is determined using received data); 
Floberg teaches obtaining a communication schedule (by virtue of the routing techniques discussed therein), as well as re-determining paths and/or updating (See, e.g., 8:2-6; note reconfiguration). Floberg does not explicitly state “obtaining a communication schedule, the communication schedule being based on Time Slotted Channel Hopping, TSCH”; and therefore does not explicitly state “wherein the [method] is repeated and when the step of determining at least part of a route results in a different route than before, a step of triggering redetermination is performed, comprising triggering redetermination of the communication schedule based on the most recent determining at least part of the route and the step of triggering redetermination comprises determining successive time slots, in the communication schedule, in sequence based on the route.” However, these features are taught by Vasseur (See, e.g., [0056]-[0061], [0074], and [0075]; note TSCH and redetermination functionality). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Vasseur, such as the scheduling functionality, within the system of Floberg, in order to combat multi-path fading and external interference.
The rationale set forth above regarding the method of claim 1 is applicable to the node, program, and product of claims 7, 14, and 15, respectively.

Regarding claims 2 and 8: Floberg modified by Vasseur further teaches wherein the step of determining the at least part of a route is based also on the communication schedule (See, e.g., Vasseur: [0074] and [0075]). The motivation for modification set forth above regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the node of claim 8.

Regarding claims 3 and 9: Floberg modified by Vasseur further teaches wherein the step of determining at least part of a route is based on a cost function which considers the node data (See, e.g., Floberg: 2:6-7 and 10:26-30. See also Vasseur: [0029]). The motivation for modification set forth above regarding claim 1 is applicable to claim 3.
The rationale set forth above regarding the method of claim 3 is applicable to the node of claim 9.

Regarding claims 5, 6, 11, and 12: Floberg modified by Vasseur further teaches wherein the communication schedule is a transmission schedule (i.e. claim 5); and wherein the communication schedule is a reception schedule (i.e. claim 6) (See, e.g., Floberg: 2:6-7 and 10:26-30. See also Vasseur: [0066]). The motivation for modification set forth above regarding claim 1 is applicable to claims 5 and 6.
The rationale set forth above regarding the methods of claims 5 and 6 is applicable to the nodes of claims 11 and 12, respectively.

8.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Floberg, in view of Vasseur, and in further view of U.S. Publication No. 2009/0225658 (hereinafter “Rezvani”).

Regarding claims 4 and 10: Floberg modified by Vasseur substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein the cost function comprises a parameter of a number of hops to the gateway node. However, this feature is taught by Rezvani (See, e.g., [0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Rezvani, such as the optimization functionality, within the system of Floberg modified by Vasseur, in order to account for node distance and/or reduce latency.
The rationale set forth above regarding the method of claim 4 is applicable to the node of claim 10.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Floberg, in view of Vasseur, and in further view of either U.S. Publication No. 2018/0091506 (hereinafter “Chow”) or U.S. Publication No. 2015/0116075 (hereinafter “Cregg”).

Regarding claim 13: Floberg modified by Vasseur substantially teaches the node as set forth above regarding claim 7, but does not explicitly state an electronic lock comprising a mesh node according to claim 7. However, Chow teaches this feature (See, e.g., [0018] and [0123]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Chow, such as the lock functionality, within the system of Floberg modified by Vasseur, in order to automate doors for security.
Alternatively, this feature is taught by Cregg (See, e.g., [0045] and [0046]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cregg, such as the lock functionality, within the system of Floberg modified by Vasseur, in order to automate doors for security.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/            Primary Examiner, Art Unit 2476                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 This reference was cited in Applicant’s Information Disclosure Statement submitted October 31, 2019 (Foreign Patent Documents, cite no. 6).